DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AUTOMATICALLY IDENTIFYING REGIONS OF
INTEREST (ROIS) OF THE EYE FROM THE FUNDUS IMAGES USING MACHINE LEARNING GUIDED IMAGING SYSTEM.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-11, 16 and 17  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11132797. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 11132797 with obvious wording variation. See the table below for comparison:
Pending Application 16/212027
US 11132797
Claim 1: 
 An imaging method, comprising: generating a horizontal image of an object; automatically identifying a region of interest (ROI) of the object with a non-fully-supervised machine learning system, the non-fully-supervised machine learning system being trained to identify an abnormality of the object from the horizontal image; and generating a second image of the object within the identified ROI, wherein the second image comprises depth information of the object.
Claim 1:
An imaging method, comprising: generating a horizontal image of an object; automatically identifying a region of interest (ROI) of the object based on the horizontal image with a non-fully-supervised machine learning system; and generating a second image of the object within the identified ROI, wherein the second image comprises depth information of the object, wherein the ROI is identified by obtaining a class activation map of the non-fully-supervised machine learning system and by comparing pixel values of the class activation maps to a predetermined threshold.
Claim 6: 
The method of claim 1, wherein the horizontal image is a color fundus image; an infrared fundus image; a scanning laser ophthalmoscope (SLO) image; or is derived from 3D optical coherence tomography (OCT) scan data.
Claim 2:
 The method of claim 1, wherein the horizontal image is a color fundus image; an infrared fundus image; a scanning laser ophthalmoscope (SLO) image; or is derived from 3D optical coherence tomography (OCT) scan data.
Claim 7:
The method of claim 1, wherein the second image is an OCT image.
Claim 3:
The method of claim 1, wherein the second image is an OCT image.
Claim 8:
The method of claim 1, wherein the horizontal image is derived from 3D optical coherence tomography (OCT) scan data, and the second image is an OCT image generated by extracting a portion of the 3D OCT scan data corresponding to the identified ROI.
Claim 4:
The method of claim 1, wherein the horizontal image is derived from 3D optical coherence tomography (OCT) scan data, and the second image is an OCT image generated by extracting a portion of the 3D OCT scan data corresponding to the identified ROI.
Claim 9:
 The method of claim 1, wherein the horizontal image is derived from a 3D survey image and the second image has a greater density than the horizontal image.
Claim 10:
The method of claim 1, wherein the horizontal image is derived from a 3D survey image and the second image has a greater density than the horizontal image.
Claim 10:
The method of claim 1, wherein the abnormality is a retinopathy disorder.
Claim 17:
The method of claim 15, wherein the abnormality is a retinopathy disorder.
Claim 11:
A method of image analysis with a trained non-fully-supervised machine learning system, comprising: receiving a horizontal image of an object from a subject; identifying an abnormality of the object as an output of the trained non-fully-supervised machine learning system based on the received horizontal image; extracting information of the trained non-fully-supervised machine learning used to identify the abnormality; identifying a region of interest (ROI) within the horizontal image as a region of the horizontal image that contributed to the identification of the abnormality, wherein the non-fully-supervised machine learning system is trained with a plurality of horizontal images of the object from different subjects to identify the abnormality of the object.
Claim 15:
 A method of image analysis with a trained non-fully-supervised machine learning system, comprising: receiving a horizontal image of an object from a subject; identifying an abnormality of the object as an output of the trained non-fully-supervised machine learning system based on the received horizontal image; extracting information of the trained non-fully-supervised machine learning used to identify the abnormality; and identifying a region of interest within the horizontal image as a region of the horizontal image that contributed to the identification of the abnormality, wherein the non-fully-supervised machine learning system is trained with a plurality of horizontal images of the object from different subjects to identify the abnormality of the object, wherein the information of the trained non-fully-supervised machine learning system is extracted by determining class activation maps, and wherein the region of interest is identified by comparing pixel values of the determined class activation maps to a predetermined threshold.
Claim 16:
The method of claim 11, wherein the horizontal image is a color fundus image; an infrared fundus image; a scanning laser ophthalmoscope (SLO) image; or is derived from 3D optical coherence tomography (OCT) scan data.
Claim 2:
 The method of claim 1, wherein the horizontal image is a color fundus image; an infrared fundus image; a scanning laser ophthalmoscope (SLO) image; or is derived from 3D optical coherence tomography (OCT) scan data.
Claim 17:
The method of claim 11, wherein the abnormality is a retinopathy disorder.
Claim 17:
The method of claim 15, wherein the abnormality is a retinopathy disorder.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Durbin et al. (US 20140276025, hereinafter “Durbin”), and further in view of Yan et al. (US 20180089840, hereinafter “Yan”).
Regarding claim 1, Durbin discloses, 	An imaging method, comprising: 
“generating a horizontal image of an object (a scan of a large field-of-view of the fundus is obtained using the fundus imaging system (a first imaging modality). An example of such a fundus image is shown in FIG. 3, Para. [0051]. Examiner submits the term “a fundus image” is equated “a horizontal image of an object”)”; 
“automatically identifying a region of interest (ROI) of the object based on the horizontal image (This image is then automatically processed using algorithms  to find regions-of-interest (301). Fast automated analysis of the fundus image enables the accurate localization of the regions-of-interest like the ones indicated by the region enclosed by the dashed line (302) in FIG. 3, Para. [0051])”; and 
“generating a second image of the object within the identified ROI (information thus obtained can be used to control the scan of a second imaging modality (e.g., OCT) of these regions-of-interest, Paras. [0051]-[0052]), wherein the second image comprises depth information of the object (Scan parameters may consist of any of the following: axial resolution, lateral resolution, strength of light signal, scan depth, over-sampling factor, locations, field-of-view, depth-of-focus, position of best axial focus, and focal ratios, Para. [0053]-[0057]).”
However, Durbin does not explicitly disclose, “a non-fully-supervised machine learning system, wherein the non-fully-supervised machine learning system being trained to identify an abnormality of the object from the horizontal image.”
In a similar field of endeavor, Yan discloses, “a non-fully-supervised machine learning system (At 304, learning module 206 trains a first classifier to recognize the anatomical region of interest based on the first training images. The anatomical region of interest is a body portion that has been identified for investigation[0036] and the first learning architecture is an unsupervised learning architecture that automatically discovers representations needed for feature detection instead of relying on labeled input, Para. [0037 and Para. [0040]), wherein the non-fully-supervised machine learning system being trained (the first learning architecture is an unsupervised learning architecture that automatically discovers representations needed for feature detection instead of relying on labeled input, Para. [0037 and Para. [0040]) to identify an abnormality of the object from the horizontal image (The second training images may include multiple sets of 2D patches corresponding to multiple image volumes of a particular anatomical region of interest (e.g., lung) and learning module 206 trains a second classifier to determine a probability of disease based on the second training images. The second classifier is trained by using the second training images as input to a second learning architecture to identify probabilities of disease in the anatomical region of interest, Paras. [0038]-[0040]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Durbin by specifically providing a non-fully-supervised machine learning system, wherein the non-fully-supervised machine learning system being trained to identify an abnormality of the object from the horizontal image, as taught by Yan for the purpose of providing an improved technique for radiologists to quickly and accurately make the diagnostic decision for diseases (Para. [0008]).
Regarding claim 6, the combination of Durbin and Yan discloses everything claimed as applied above (see claim 1), further Durbin discloses, “wherein the horizontal image is a color fundus image (Ophthalmologists often recognize suspect retinal features by reviewing and analysing fundus imagery (color), Para. [0021]); an infrared fundus image; a scanning laser ophthalmoscope (SLO) image (scanning laser ophthalmoscopes (SLO), Para. [0012]); or is derived from 3D optical coherence tomography (OCT) scan data (Fundus-Guided OCT Imaging, Para. [0021]).”
Regarding claim 7, the combination of Durbin and Yan discloses everything claimed as applied above (see claim 1), further Durbin discloses, “wherein the second image is an OCT image (FIG. 3 shows a fundus image that could be used for an embodiment of the present invention directed towards automating collection of OCT image data based on landmarks or abnormalities identified within the fundus image and Para. [0051])”.
Regarding claim 10, the combination of Durbin and Yan discloses everything claimed as applied above (see claim 1), further Durbin discloses, “wherein the abnormality is a retinopathy disorder (FIG. 4a shows an FA image of a subject with diabetic retinopathy. FIG. 4b is an OCT functional image showing the fovea.)”. 
Regarding claim 11, Durbin discloses, 	An imaging method, comprising: 
“receiving a horizontal image of an object from a subject (a scan of a large field-of-view of the fundus is obtained using the fundus imaging system (a first imaging modality). An example of such a fundus image is shown in FIG. 3, Para. [0051]. Examiner submits the term “a fundus image” is equated “a horizontal image of an object”)”; 
“identifying an abnormality of the object (This image is then automatically processed using algorithms  to find regions-of-interest (301). Fast automated analysis of the fundus image enables the accurate localization of the regions-of-interest like the ones indicated by the region enclosed by the dashed line (302) in FIG. 3, Para. [0051]).”
“identifying a region of interest within the horizontal image as a region of the horizontal image that contributed to the identification of the abnormality (information thus obtained can be used to control the scan of a second imaging modality (e.g., OCT) of these regions-of-interest, Para. [0052] and Scan parameters may consist of any of the following: axial resolution, lateral resolution, strength of light signal, scan depth, over-sampling factor, locations, field-of-view, depth-of-focus, position of best axial focus, and focal ratios, Para. [0053]-[0057]).”
However, Durbin does not explicitly disclose, “extracting information of the trained non-fully-supervised machine learning used to identify the abnormality, wherein the non-fully-supervised machine learning system is trained with a plurality of horizontal images of the object from different subjects to identify the abnormality of the object.”
In a similar field of endeavor, Yan discloses, “extracting information (The second training images may be retrieved from, for example, database 209, Para. [0039]) of the trained non-fully-supervised machine learning (The second learning architecture may be an unsupervised learning architecture automatically discovers representations needed for feature detection, Paras. [0038]-[0040]) used to identify the abnormality (The second classifier is trained by using the second training images as input to a second learning architecture to identify probabilities of disease in the anatomical region of interest, Paras. [0038]-[0040]), wherein the non-fully-supervised machine learning system is trained with a plurality of horizontal images of the object from different subjects to identify the abnormality of the object (The second training images may include multiple sets of 2D patches corresponding to multiple image volumes of a particular anatomical region of interest (e.g., lung) and learning module 206 trains a second classifier to determine a probability of disease based on the second training images. The second classifier is trained by using the second training images as input to a second learning architecture to identify probabilities of disease in the anatomical region of interest, Paras. [0038]-[0040]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Durbin by specifically providing extracting information of the trained non-fully-supervised machine learning used to identify the abnormality, wherein the non-fully-supervised machine learning system is trained with a plurality of horizontal images of the object from different subjects to identify the abnormality of the object, as taught by Yan for the purpose of providing an improved technique for radiologists to quickly and accurately make the diagnostic decision for of diseases (Para. [0008]).
Regarding claim 16, the combination of Durbin and Yan discloses everything claimed as applied above (see claim 11), further Durbin discloses, “wherein the horizontal image is a color fundus image (Ophthalmologists often recognize suspect retinal features by reviewing and analysing fundus imagery (color), Para. [0021]); an infrared fundus image; a scanning laser ophthalmoscope (SLO) image (scanning laser ophthalmoscopes (SLO), Para. [0012]); or is derived from 3D optical coherence tomography (OCT) scan data (Fundus-Guided OCT Imaging, Para. [0021]).”
Regarding claim 17, the combination of Durbin and Yan discloses everything claimed as applied above (see claim 11), further Durbin discloses, “wherein the abnormality is a retinopathy disorder (FIG. 4a shows an FA image of a subject with diabetic retinopathy. FIG. 4b is an OCT functional image showing the fovea.)”. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin, and Yan and further in view of Reisman (US 9179834, hereinafter “Reisman”).
Regarding claim 8, the combination of Durbin and Yan discloses everything claimed as applied above (see claim 1), however the combination of Durbin and Yan does not explicitly disclose, “wherein the horizontal image is derived from 3D optical coherence tomography (OCT) scan data, and the second image is an OCT image generated by extracting a portion of the 3D OCT scan data corresponding to the identified ROI.”
In a similar field of endeavor, Reisman discloses, “wherein the horizontal image is derived from 3D optical coherence tomography (OCT) scan data (the imaging apparatus 120 can be capable of acquiring a fundus image in addition to OCT image data. In such cases, the fundus image can be acquired by scanning laser ophthalmoscopy, a fundus camera, or the like. However, it is to be appreciated that the fundus image can be generated from the 3D scan data by, for instance, summing every pixel in every A-scan, Col. 7; lines 45-57), and the second image is an OCT image generated by extracting a portion of the 3D OCT scan data corresponding to the identified ROI (a 3D OCT scan of a region of interest of an eye of a patient is performed. As a result of the scan, 3D OCT scan data is generated. The 3D OCT scan data can include a plurality of A-scans corresponding to coordinates (e.g., x-y coordinates) of the region of interest, Col. 9; lines 45-57).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Durbin and Yan by specifically providing wherein the horizontal image is derived from 3D optical coherence tomography (OCT) scan data, and the second image is an OCT image generated by extracting a portion of the 3D OCT scan data corresponding to the identified ROI, as taught by Reisman for the purpose of proving an improved optic neuropathy detection method/apparatus utilizing optical coherence tomography (Col. 1; lines 19-21).
Regarding claim 9, the combination of Durbin and Yan discloses everything claimed as applied above (see claim 1), however the combination of Durbin and Yan does not explicitly disclose, “wherein the horizontal image is derived from a 3D survey image and the second image has a greater density than the horizontal image.”
In a similar field of endeavor, Reisman discloses, “wherein the horizontal image is derived from a 3D survey image (the imaging apparatus 120 can be capable of acquiring a fundus image in addition to OCT image data. In such cases, the fundus image can be acquired by scanning laser ophthalmoscopy, a fundus camera, or the like. However, it is to be appreciated that the fundus image can be generated from the 3D scan data by, for instance, summing every pixel in every A-scan, Col. 7; lines 45-57) and the second image has a greater density than the horizontal image (a measurement derived from optical properties can be utilized in connection with an OCT scan. Similar to changes in tissues thickness and/or tissue mass, optic neuropathies alter the optical properties of retinal tissues, Col. 3; lines 33-60).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Durbin and Yan by specifically providing wherein the horizontal image is derived from a 3D survey image and the second image has a greater density than the horizontal image, as taught by Reisman for the purpose of proving an improved optic neuropathy detection method/apparatus utilizing optical coherence tomography (Col. 1; lines 19-21).

Allowable Subject Matter
Claims 2-5, 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the closest prior arts,  Durbin and Yan, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein the method further comprises obtaining a class activation map from the non-fully-supervised machine learning system, wherein the non-fully-supervised machine learning system comprises a convolutional neural network (CNN), wherein each element of the class activation map corresponds to a weighted value of an activation map for a corresponding location of the horizontal image, the activation map being one of a plurality of activation maps produced by a final convolutional layer of the CNN, and wherein the ROI is identified based on the obtained class activation map”, in combination with all the recited limitations of the claim 1.
 	Claims 3-5 are allowed as those inherit the allowable subject matter from clam 2.

Regarding claim 12, the closest prior arts,  Durbin and Yan, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein the information of the trained non-fully-supervised machine learning system is extracted by obtaining class activation maps, wherein the non-fully-supervised machine learning system comprises a convolutional neural network (CNN), wherein each element of the class activation map corresponds to a weighted value of an activation map for a corresponding location of the horizontal image, the activation map being one of a plurality of activation maps produced by a final convolutional layer of the CNN, and wherein the ROI is identified based on the obtained class activation map”, in combination with all the recited limitations of the claim 1.
 	Claims 13-15 are allowed as those inherit the allowable subject matter from clam 12.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20180089840: the invention is related to a framework for automatic retrieval of medical images. In accordance with one aspect, the framework detects patches in a query image volume that contain at least a portion of an anatomical region of interest by using a first trained classifier. The framework determines disease probabilities by applying a second trained classifier to the detected patches, and selects, from the patches, a sub-set of informative patches with disease probabilities above a pre-determined threshold value. 
	US 20190325215: the invention is related to image detection methods and apparatuses, electronic devices and storage media include: down-sampling a second image to obtain a first image; determining at least one key sub-region in the second image for category detection; respectively extracting a feature of the first image and a feature of the at least one key sub-region; and generating a category detection result of the second image at least based on the extracted features.
 	US 10430946: This disclosure relates to improved techniques for performing computer vision functions on medical images, including object segmentation functions for identifying medical objects in the medical images. The techniques described herein utilize a neural network architecture to perform these and other functions. The neural network architecture can be trained, at least in part, using semi-supervised learning techniques that enable the neural network architecture to accurately perform the object segmentation and grading functions despite limited availability of pixel-level annotation information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641